DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 3-4, 6-9, 11-14 and 16-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1, 3-4, 6-9 and 11-13, the prior art fails to teach an x-ray system having a structure having a hole having an axially extending wall; and a nozzle disposed in the hole having a cylindrical center portion and a plurality of flutes extending radially outward from the cylindrical center portion, the nozzle and the axially extending wall form a plurality of axially extending helical fluid channels and the flutes having an opening extending radially outward from and contiguous with a hollow portion of the cylindrical center portion.
Regarding claims 14 and 16-18, the prior art fails to teach an x-ray system formed by a process comprising: providing tubing; shaping the tubing to form a plurality of axially extending helical flutes, comprising passing the tubing through a die rotating relative to the tubing around a major axis of the providing a structure of the x-ray system including a hole; and forming a plurality of axially extending helical fluid channels by inserting the shaped tubing into the hole in the structure of the x-ray system.
Regarding claims 19-20, the prior art fails to teach an x-ray system having means for receiving a cooling fluid, means for supporting a portion of a bearing assembly; and means for dividing the cooling fluid into a plurality of axially extending helical streams within the means for supporting the portion of the bearing assembly having a cylindrical center portion: and a plurality of flutes extending radially outward from the cylindrical center portion and the flutes having an opening extending radially outward from and contiguous with a hollow portion of the cylindrical center portion.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOON K SONG whose telephone number is (571)272-2494. The examiner can normally be reached M to Th 10am to 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on 571-272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HOON K SONG/Primary Examiner, Art Unit 2884